Citation Nr: 1035366	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-
connected plantar callosities of the right foot with a history of 
corn on the right fifth toe.

2.  Entitlement to a rating in excess of 10 percent for service-
connected plantar callosities of the left foot prior to June 22, 
2007, and since January 1, 2008.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected plantar 
callosities of the right and left feet.

4.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected plantar callosities 
of the right and left feet. 

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated February 2007 and August 
2008 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the above claims.  In an August 
2008 rating decision, the RO assigned a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 (2009), for the service-
connected left foot disability, effective June 22, 2007; followed 
by a 10 percent rating effective January 1, 2008.  As such, the 
issue on appeal is as noted on the title page. 

In July 2010, the Veteran was afforded a personal hearing before 
the undersigned.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a low 
back disability, to include as secondary to the service-
connected bilateral foot disabilities, has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the July 2010 personal hearing, the Veteran stated that he 
began receiving benefits the Social Security Administration (SSA) 
in 2008 based on being unable to work due to his feet.  A review 
of the claims file reveals that disability records from SSA have 
not been requested.  As such, the RO should attempt to obtain the 
Veteran's records from SSA on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Hayes v. Brown, 9 Vet. App. 67 
(1996).  

The Veteran claims that his service-connected plantar callosities 
of the right and left feet warrant a higher rating.  During the 
July 2010 hearing, the Veteran stated that his pain has worsened 
since his December 2007 foot surgery.  He described having sharp 
pain even when seated and he has to stop what he is doing until 
the pain subsided.  In addition, during VA treatment in March 
2009, the Veteran complained that his pain was getting worse and 
he was unable to swat.  The Veteran was found to have bilateral 
hallux rigidus and severe scar tissue of the first 
metacarpophalangeal joint of the left foot with limits range of 
motion.  The Veteran was afforded a VA examination in April 2008; 
however, the Board finds that based on the Veteran's testimony 
and VA treatment records, another examination is necessary in 
this case in order to ascertain the current severity of the 
Veteran's service-connected plantar callosities of both feet, 
including any additional disability related to scarring from the 
June and December 2007 surgeries of the left foot.  Snuffer v. 
Gobber, 10 Vet. App. 400 (1997).  

The Veteran also claims that his service-connected plantar 
callosities of the right and left feet cause problems with both 
knees.  In a letter received July 2010, Dr. P.C.H. stated that 
the Veteran was seen in her clinic for complaints including 
bilateral knee pain.  There is no indication that the RO 
attempted to obtain the Veteran's private treatment records and 
these records should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(1).  During the July 2010 hearing, the Veteran 
testified that he suffered from symptoms of pain and instability 
and was told that these symptoms were caused by the limp 
resulting from his bilateral feet disability.

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. 
§ 3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310; Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 
515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

Therefore, the Board finds that the Veteran should be afforded a 
VA examination on remand to obtain a medical opinion to determine 
if the Veteran's service-connected plantar callosities of the 
right and left feet proximately caused or aggravated any current 
disability of the knees.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).   

The Veteran's claims on appeal include a claim for TDIU.  In the 
case of a claim for TDIU, the duty to assist requires that VA 
obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Although the Veteran underwent an examination in April 2008, 
which considered whether his service-connected plantar 
callosities of the right and left feet affected his ability to 
work, the Board finds that as examination of the plantar 
callosities of the right and left feet and the knees is 
necessary, the examiner should provide an updated opinion on the 
Veteran's claim for TDIU based on any new findings on remand.  
Therefore, the Veteran should be afforded a VA examination to 
obtain a medical opinion in order to determine the effect of the 
Veteran's service-connected disabilities on his ability to work.  
Such an opinion is necessary for a determination on the merits of 
the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate notice with 
respect to the claim of service connection 
based on aggravation.

2.  Obtain a copy of any SSA decision 
regarding disability benefits for the 
Veteran.  Request from SSA copies of all 
the documents or evidentiary material that 
was used in considering the Veteran's claim 
for disability benefits.

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the office of Dr. P.C.H.  If these records 
are not available, a negative reply is 
required.

4.  After completion of the foregoing, 
schedule the Veteran for appropriate VA 
examinations to ascertain the current 
severity of the plantar callosities of both 
feet, the current nature and likely etiology 
of the Veteran's bilateral knee disability 
and whether the Veteran's service-connected 
disabilities render him unable to secure and 
follow a substantially gainful occupation.  
The claims file as well as a copy of 
this remand must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

(a) Based on the examination and review of 
the record, the examiner should identify all 
manifestations (orthopedic and neurological) 
of the Veteran's service-connected plantar 
callosities of both feet, to include the 
extent of functional loss of use due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If any 
neurological manifestations are found, the 
examiner should identify any affected nerve, 
and state the severity of the impairment of 
the nerve affected.

(b) The examiner should describe in detail 
the scars on the left foot related to 
surgeries performed in 2007 and note 
whether they are tender, superficial, 
unstable, poorly nourished, productive of 
repeated ulceration, or painful on 
objective demonstration.  

(c) Regarding the knees, the examiner is 
requested to answer the following questions 
based on the examination and review of the 
record:  

(i)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the current bilateral knee disability 
was caused by any of his service-connected 
plantar callosities of the right or left 
foot?  

(ii)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the Veteran's 
service-connected plantar callosities of 
the right or left foot aggravated his 
bilateral knee disability?  

The physician is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If any aggravation is 
present, the physician should indicate, to 
the extent possible, the approximate level 
of severity of the hypertension (i.e., a 
baseline) before the onset of the 
aggravation. 

(d) the examiner should specifically state 
whether the Veteran's service-connected 
disabilities, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.

5.  Then, readjudicate the Veteran's claims 
on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claims remains adverse to the 
appellant, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



